Citation Nr: 1709946	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left foot disorder, to include pes planus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1979, and from August 1979 to May 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A Board hearing was held in March 2011, where the Veteran testified as to the issues of service connection for a right knee disorder, right ankle disorder, low back disorder, and bilateral pes planus; a transcript of which is of record.  In March 2015, the Board notified the Veteran of his right to schedule a new Board hearing on the grounds that the Veterans Law Judge (VLJ) who had presided over the March 2011 hearing had retired.  See 38 C.F.R. §20.707 (2016).  The Veteran subsequently testified in a December 2015 Board hearing by videoconference for the current issue on appeal; the transcript of which has been associated with the record. 

In April 2016, the Board granted service connection for the right knee and low back disabilities and remanded the issue on appeal, as well as the Veteran's claims of entitlement to service connection for a right ankle disorder and a right foot disorder, to the Agency of Original Jurisdiction (AOJ) for further development.  In an October 2016 rating decision, the AOJ granted service connection for right foot pes planus with metatarsalgia, and assigned a 20 percent rating, effective March 15, 2007.  In that same rating decision, the AOJ granted service connection for a right ankle disability, and assigned a 20 percent rating for that disability, along with the Veteran's service-connected right tibia fracture, under Diagnostic Code 5262 which contemplates both impairment of the tibia and a moderate ankle disability.  The Veteran has not expressed disagreement with the October 2016 rating decision.  As such, the Board finds that the October 2016 rating decision represents a full grant of the benefits sought with respect to entitlement to service connection for a right foot disorder and entitlement to service connection for right ankle disorder, and those issues are no longer before the Board for consideration and they are dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Since the October 2016 Board decision, the Veteran has submitted additional evidence without a waiver of AOJ consideration; however, the Board notes that a waiver is not required as the new evidence is not pertinent.  See 38 C.F.R. §20.1304 (2016) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  In this regard, the additional evidence is comprised of outpatient treatment records dated November 2016, which deal exclusively with the Veteran's lumbar spine.  


FINDING OF FACT

During the pendency of this appeal and proximately to its filing, the evidence does not show any complaints, treatment, or diagnoses of a left foot disorder. 


CONCLUSION OF LAW

The criteria for service connection of a left foot disorder, including pes planus have not been met.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the issue on appeal. 

With respect to the VA's duty to notify, the record shows that in the March 2007 and September 2011 letters issued prior to the decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, as well as what part of evidence he was to provide and what part VA would reasonably attempt to obtain for him.  38 U.S.C.A. §5103; 38 C.F.R. §3.159(b) (2016).  The letters included the additional notification requirements that have been imposed in Dingess v. Nicholson, which held that VA is required to notify a claimant of how a service connection claim may be substantiated, as well as the requirement that proper notice must be given before an initial unfavorable decision by an agency of original jurisdiction.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist in this case, VA made reasonable efforts to obtain all relevant federal and non-federal medical records, including service treatment records (STRs), VA treatment records, and private treatment records.  Such records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in July 2016, the report of which has been associated with the claims file, and includes a well-reasoned rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained to fairly decide the issues addressed in this decision, and he has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before two VLJs in March 2011 and December 2015 in which he presented oral arguments in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. §3.103 (c)(2) (2010) requires that a DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Through his testimony during the hearings, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits and the VLJs sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional medical records or statements from treating providers.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. §3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. §3.103 (c)(2) were met and that the Board may proceed with adjudicating the Veteran's claim based on the current record.

Additionally, the Board's remand instructions of September 2011, April 2015, and April 2016 have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2011, the Board remanded this matter to direct the RO to attempt to secure any outstanding service treatment records.  The record reflects that the RO made sufficient attempts to locate all outstanding service treatment records, including hospital records, and to associate them with the Veteran's claims folder.  The Veteran's claims were subsequently readjudicated in a supplemental statement of the case of February 2013.  In April 2015, the Board again remanded this matter for the scheduling of a Board hearing, which was held by videoconference in September 2015.  In April 2016, the Board remanded, directing the RO to schedule the Veteran for a medical examination to determine the etiology of a right ankle disorder and bilateral pes planus, which was completed.

II.  Analysis

The Veteran seeks service connection for a left foot disorder, to include pes planus. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §1112, 1113, 1137; 38 C.F.R. §3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. §3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have been manifested in service.  38 C.F.R. §3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001). 

The Veteran contends that he developed a left foot disorder, including pes planus, in service as a result of marching and running in boots and jumping out of helicopters.  The Veteran also reports that he reported pain in his foot at sick call, and that it has persisted since separation.  The Board acknowledges that the Veteran's claimed in-service activity is consistent with the type of work he was involved in during service.

A post-service treatment record, dated in September 2007, notes that the Veteran was treated for joint pain involving his lower leg, ankle and foot; however, there is no specificity as to whether the foot pain concerns the left or right foot.  The August 2008 post-service treatment records are negative for complaints, treatments, or diagnoses related to any left foot disorder.  In July 2009, the Veteran is reported to have complained of pain involving his right foot, including his second toe and hammertoe; however, the post-service treatment record is negative for complaints, treatments or diagnoses regarding his left foot.  In fact, imaging conducted in March 2013 was negative for any left foot disorder. 

In March 2011, the Veteran testified before a VLJ and asserted that he began experiencing problems with his feet as a result of running in the rain in boots while in service, and currently wears special orthotic shoe inserts to accommodate his pain.  See March 2011 Hearing Transcript, pp. 12-13.  The Veteran further testified that he suffered a broken right foot while in service in 1967 or 1968 and takes prescription pain medication as he has been limited to walking up to approximately 20 minutes per day.  See December 2015 Hearing Transcript, pp. 15-18.  The Veteran's service treatment records demonstrate diagnoses of right foot metatarsalgia and pes planus; however, the records are silent as to complaints of left foot pain or a diagnosis of a left foot disorder.  See Service Treatment Record dated January 1973, pp. 9.  

Pursuant to the April 2016 remand from the Board, a VA examination was conducted in July 2016 to address the nature and etiology of the Veteran's claimed bilateral foot disorder.  The medical examiner confirmed a diagnosis of a right foot disorder, which was granted service connection in an October 2016 rating decision.  However, the examination record is silent as to complaints of a left foot disorder and all testing conducted is negative as to any pain, deformity, functional loss or functional impairment of the left foot.  Therefore, the medical examiner opined that the Veteran does not have a diagnosis of left pes planus, or any other left foot disorder.  The Veteran has not suffered an injury to his left foot which would give rise to a left foot disorder.  See C&P Examination Opinion dated July 2016, pp. 2.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis related to a left foot disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to when the Veteran filed his claim.  

The March 2011 hearing transcript reflects the Veteran's testimony that he has minimal arches in his feet, which he believes is a result of a flatfeet condition.  Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on the medical etiology or diagnosis of the condition of his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed.Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006)) (though the Federal circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records and the VA examination report do not indicate that a left foot disorder exists.  Furthermore, the only competent opinion of record is from the VA examiner, and does not opine the Veteran has a current disability.  The first element of service connection has not been met, and thus, service connection for a left foot disorder is not warranted. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110, 1131.  Thus, where, as in the present case, the probative evidence indicates that the Veteran does not have a current diagnosis of a left foot disability for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the evidence preponderates against the Veteran's claim of entitlement to service connection for a left foot disorder, to include pes planus.  As such, that doctrine is inapplicable, and his claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990). 
 

ORDER

Service connection for a left foot disorder, to include pes planus, is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


